Citation Nr: 0431101	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  03-08 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral pes 
planus, currently rated as 30 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the Army from February 
1962 to February 1964.  He also served in the United States 
Army Reserve (USAR) from February 1964 to January 1968.  

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg Florida.

The Board remanded the veteran's claims in January 2004 to 
notify the veteran that his attorney was not longer 
authorized to represent claimants, to have the veteran 
identify all VA and non-VA medical providers, and to obtain 
another VA examination.  

The Board notes that the attorney appointed by the veteran as 
his representative is no longer authorized to represent VA 
claimants, effective from July 28, 2003.  In the remand 
issued by the Board in January 2004 as well as a June 2004 
letter from the RO, the veteran was given notice of this 
development and advised of the options that he had with 
respect to representation.  In the June 2004 letter, the 
veteran was given information regarding the Veterans' Service 
Organizations (VSO).  He did not respond to the letter or 
appoint another representative; however, he requested that 
the RO certify his claims the Board for adjudication in a 
September 2004 Report of Contact, VA Form 119.   


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims have been developed and obtained, and 
all due process concerns as to the development of his claims 
have been addressed.

2.  The veteran's service-connected bilateral pes planus is 
manifested by severe acquired flatfoot with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indications of 
swelling on use, and characteristic callosities.

3.  Bilateral pes planus is the veteran's only service-
connected disability and is rated 30 percent disabling.

4.  The veteran has reported completing two years of college 
education and having worked from 1959 to 1988 as an 
industrial sculptor of clay models; he did not leave his last 
employment due to disability, has not sought work, and 
describes himself as retired.

5.  The veteran's service-connected disability does not 
preclude him from engaging in substantially gainful 
employment that is consistent with his education and 
occupational experience.


CONCLUSIONS OF LAW

1. The schedular criteria for a rating in excess of 30 
percent for bilateral pes planus have not been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5276 (2004).

2.  A total disability evaluation based on individual 
unemployability due to service-connected disability is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 4.16, 4.18 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Entitlement to an Increased Rating for Bilateral Pes 
Planus

In an October 1968 rating decision, the veteran was granted 
service connection for bilateral pes planus and assigned a 10 
percent rating for his disability under Diagnostic Code 5276, 
effective from July 1, 1968.  In an August 1973 rating 
decision, the veteran was assigned a 30 percent rating for 
his bilateral pes planus disability under Diagnostic Code 
5276, effective from March 3, 1972.  

In an August 2002 rating decision, the RO continued the 
veteran's 30 percent rating and denied entitlement to an 
increased evaluation for bilateral pes planus.  The veteran 
filed a notice of disagreement requesting an increased 
disability rating for his service-connected bilateral pes 
planus in August 2002 as well as a formal appeal in February 
2003.    

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); see also 38 C.F.R. §§ 4.1 
and 4.2 (2004).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3, 4.7 (2004).  In 
addition, where there is a question as to which of two 
disability evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2004).

The veteran contends that his bilateral pes planus disability 
is more severe than currently rated, and that an increased 
evaluation should be assigned.  After a review of the 
evidence, the Board finds that the evidence does not support 
the assignment of an increased rating for his service-
connected bilateral pes planus disability.

The veteran's service-connected bilateral pes planus is 
currently rated as 30 percent under Diagnostic Codes 5276.  
Under Diagnostic Code 5276, bilateral pes planus is assigned 
a 30 percent rating when it is severe, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indications of 
swelling on use, and characteristic callosities.  Bilateral 
pes planus is assigned a 50 percent rating when it is 
pronounced, with marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5276 (2004).

In a July 2002 VA examination report, the veteran complained 
of symptoms including radiating pain to the front and back of 
his legs after walking or standing for a prolonged time 
period.  In addition, it was noted that the veteran was 
totally dependent on his prosthetics and suffered from pain 
in his feet and legs with performing daily activities like 
dressing, running errands, or driving.  The examiner stated 
that the veteran's feet had good pulses and good toe range of 
motion with no tenderness.  The examiner further detailed 
that the veteran had good alignment of the Achilles tendon 
and with no skin lesions on his feet.  Diagnoses of bilateral 
pes planus and bilateral degenerative joint disease were 
listed in the July 2002 examination report.  A July 2002 X-
ray report showed that the veteran had pes planus deformities 
along with diffuse degenerative changes in his feet.    

A November 2002 VA treatment note showed that the veteran was 
given new shoe inserts and advised for the second time to 
wear athletic shoes.  It was noted that the veteran had sharp 
and dull sensations grossly intact in bilateral lower 
extremities with palpable pulses, 5/5 muscle strength, and 
hair growth on all digits.  The veteran's range of motion was 
listed as reduced but without pain or crepitus in the ankle, 
subtalar, and 1st metacarpophalangeal joints.  The examiner 
stated that the veteran had no palpable pain to heel, arch, 
or forefoot.  An assessment of pes planovalgus was listed in 
the November 2002 treatment note.  The examiner opined that 
the veteran's bilateral foot pain was associated with 
arthritic changes in his feet.  

In a July 2004 VA examination report, the veteran complained 
of bilateral foot and ankle pain, functional limitations on 
standing and walking, midfoot pain on motion, tenderness, and 
ankle swelling.   It was noted that the veteran had received 
new orthotic inserts as well as corrective shoes.  The 
veteran stated that these items did not significantly relieve 
his symptoms of bilateral pes planus.  The veteran further 
detailed that he experiences midfoot tenderness, 
fatigability, and pain with no toe deformity or spasm in each 
of his feet.  In the July 2004 VA feet examination report, 
the examiner noted that the veteran exhibited no abnormal 
motion, crepitus, edema, effusion, fatigability, instability, 
atrophy, redness, spasm, or weakness in either of his feet.  
However, the examiner stated that the veteran had moderately 
severe painful motion as well as moderately severe tenderness 
in the subtalar and metacarpophalangeal joints of his feet 
with no abnormal weight bearing or circulation.  

The following deformity and structural abnormalities of the 
veteran's left foot were listed in the July 2004 VA 
examination report:  inward bowing of the Achilles alignment 
on weight bearing, not correctable with manipulation; 
moderate pronation; and no arch present on weight bearing.  
However, it was also noted that the veteran's left foot 
exhibited normal non-weight-bearing Achilles alignment, no 
pain or spasm on manipulation, no forefoot or midfoot 
malalignment, and arch present on non weight bearing.  In 
addition, the examiner indicated that the veteran did not 
suffer from hallux valgus, hammertoes, or pes cavus of the 
left foot.              

The following deformity and structural abnormalities of the 
veteran's right foot were listed in the July 2004 VA 
examination report:  inward bowing of the Achilles alignment 
on weight bearing, not correctable with manipulation; 
moderate pronation; and no arch present on weight bearing.  
The report also indicated that the veteran suffered from 
forefoot malalignment that was free from pain on manipulation 
but not correctable by manipulation.  However, it was also 
noted that the veteran's right foot exhibited normal non-
weight-bearing Achilles alignment, weight bearing with no 
pain or spasm on manipulation, no midfoot malalignment, and 
arch present on non weight bearing.  In addition, the veteran 
did not suffer from hallux valgus, hammertoes, or pes cavus 
of the right foot.              

In the July 2004 examination report, the examiner noted that 
the veteran did not have joint disease causing limitation of 
motion and showed no evidence of malunion or nonunion of 
tarsal or metatarsal joints as well as no callus formation.  
A diagnosis of bilateral pes planus was listed.  In addition, 
the examiner detailed that the veteran was employable but 
would experience mild limitation with activities of daily 
living like shopping and exercise due to feet pain.  The July 
2004 bilateral ankle X-ray reports showed no evidence of 
acute osseous pathology.  

The Board acknowledges the veteran's complaints of pain that 
occurs with prolonged standing and walking as well as 
limitations on the activities of daily living associated with 
his service-connected bilateral pes planus.  However, the 
veteran has not demonstrated that he has the medical 
expertise that would render competent his statements as to 
the current severity of his bilateral foot disability.  His 
opinion alone cannot meet the burden imposed by 38 C.F.R. § 
4.71a with respect to the current severity of his bilateral 
pes planus.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Statements submitted by the veteran qualify as competent lay 
evidence.  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. 
§ 3.159(a)(2) (2004).  Competent medical evidence is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2004).  

The Board finds that the veteran's symptomatology more nearly 
approximates the criteria for a 30 percent rating under 
Diagnostic Code 5276.  The evidence of record -- including VA 
treatment records, statements from the veteran, and two VA 
examination reports -- shows that the veteran's bilateral pes 
planus continue to approximate the criteria warranted for 
severe acquired flat feet under Diagnostic Code 5276.  In the 
July 2004 VA examination report, it was specifically noted 
that the veteran had moderate pronation as well as moderately 
severe painful motion and tenderness in the subtalar and 
metacarpophalangeal joints of his feet.  To warrant a 50 
percent rating under Diagnostic Code 5276, the veteran's 
disability must show symptoms including marked pronation, 
extreme tenderness of the plantar surfaces of the feet, and 
severe spasm of the tendo Achillis on manipulation.  
Competent medical evidence of record discussed above does not 
show that the veteran's bilateral severe pes planus 
approximates the criteria warranted for pronounced acquired 
flat feet under Diagnostic Code 5276.  

In concluding that the veteran is not entitled to a 
disability evaluation in excess of 30 percent for bilateral 
pes planus, the Board has also considered whether he is 
entitled to a higher disability evaluation on the basis of 
functional loss due to pain.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995); see also 38 C.F.R. §§ 4.40, 4.45 (2004).  Evidence of 
record reveals that the veteran's bilateral pes planus 
disability is symptomatic, and he reports experiencing pain.  
Nevertheless, as previously mentioned, the current 30 percent 
disability rating for severe bilateral pes planus 
contemplates pain on manipulation and use.  Pain has already 
been factored into his current 30 percent rating.  There is 
no objective clinical indication that he has other symptoms, 
aside from the evidence discussed above, which results in any 
additional functional limitation to a degree that would 
support a rating in excess of the current 30 percent 
disability rating assigned for severe bilateral pes planus 
disability residuals.

Finally, the Board has considered whether a higher rating is 
warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5278, 
5283 and 5284 (2004).  Under Diagnostic Code 5278, a 50 
percent rating is assigned for bilateral acquired claw foot 
(pes cavus) showing marked contraction of plantar fascia with 
dropped forefoot, all toes hammertoes, very painful 
callosities, and marked varus deformity.  A 40 percent rating 
is assigned under Diagnostic Code 5283 for malunion or 
nonunion of tarsal or metatarsal bones where there is actual 
loss of use of the foot.  Under Diagnostic Code 5284, a 40 
percent rating is assigned for foot injuries where there is 
actual loss of use of the foot.  However, in this case, 
competent medical evidence of record does not show that the 
veteran suffers from pes cavus, malunion or nonunion of the 
tarsal or metatarsal bones, or any actual loss use of either 
foot.

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R §  
3.321(b)(1), in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may is made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 38 
C.F.R §  3.321(b)(1) (2004).  In this case, the Schedule is 
not inadequate.  The Schedule does provide for higher ratings 
for the veteran's service-connected bilateral pes planus.  
Moreover, as discussed above, the schedular criteria for 
higher ratings have not been shown.  In addition, it has not 
been shown that the service-connected bilateral foot 
disability has required frequent periods of hospitalization 
or produces marked interference with the veteran's 
employment.  In the July 2004 VA examination report, it was 
specifically noted that the veteran was employable.  For 
these reasons, the assignment of an extraschedular rating for 
the veteran's bilateral pes planus disability is not 
warranted.

II.  TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2004).  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 
(2004).  If the schedular rating is less than 100 percent, 
the issue of unemployability must be determined without 
regard to the advancing age of the veteran.  See 38 C.F.R. §§ 
3.341(a), 4.19 (2004).  Factors to be considered are the 
veteran's education, employment history and vocational 
attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).

In April 2001, the veteran reported that his service-
connected disability of bilateral pes planus precluded him 
from working, and he filed a claim for a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU).  An August 2002 rating decision 
issued by the RO denied a TDIU rating.  

The veteran is currently rated as 30 percent disabled for 
bilateral pes planus, which is his only service-connected 
disability.  At 30 percent, the veteran's combined disability 
rating does not meet the schedular criteria for consideration 
of a TDIU rating under 38 C.F.R. § 4.16(a).  For those 
veterans who fail to meet the percentage standards set forth 
in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability.  These cases should be referred for 
extra-schedular consideration.  See 38 C.F.R. § 4.16(b) 
(2004).

Upon review of the history of the veteran's service-connected 
disability, the Board is persuaded that the current evidence 
does not warrant the conclusion that the veteran's service 
connected disability alone precludes him from engaging in 
substantially gainful employment, and that he is totally 
disabled due to service-connected disability of bilateral pes 
planus.  

In his April 2001 claim, the veteran reported that he 
completed two years of college.  He stated that he last 
worked full time in May 1988 and became too disabled to work 
in February 1990.  He listed his last employment as designing 
clay models for a manufacturer for 40 hours a week from 1959 
to 1988.  In addition, the veteran noted that he was retired 
and had not tried to procure employment after February 1990.  
The veteran also specified that he did not leave his last 
job/self employment because of his disability.  

In the July 2002 VA examination report, the veteran reported 
that he was unemployable due to chronic foot pain caused by 
his service-connected bilateral pes planus disability.  In 
the July 2004 VA examination report, the examiner 
specifically noted that the veteran was employable and had a 
mild functional limitation of activities like shopping and 
exercise due to his service-connected bilateral pes planus 
disability.  

The evidence discussed above does not support a conclusion 
that the veteran's service-connected disability alone 
actually precludes him from engaging in substantially gainful 
employment, and that he is totally disabled due to his 
service-connected disability.  Evidence of record details 
that the veteran suffers from severe bilateral pes planus, 
but is employable, and has mainly mild functional 
limitations.  Based on the evidence of record, there is no 
reason for the Board to conclude that the veteran's service-
connected disability of bilateral pes planus is so unusual or 
exceptional so as to warrant referral of the case for extra-
schedular consideration.  See 38 C.F.R. §§ 3.321, 4.16(b) 
(2004).



III. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO sent the veteran letters in May 2001, 
January 2002, and June 2004 as well as issued a supplemental 
statement of the case (SSOC) dated in August 2004.   

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the veteran's claims for 
entitlement to an increased evaluation for bilateral pes 
planus and entitlement to a TDIU rating.  With regard to 
requirement (1), above, the Board notes that the RO sent the 
veteran VCAA notice letters in January 2002, and June 2004 
that informed him, that in order to establish entitlement to 
an increased evaluation for his service-connected disability, 
he must have evidence of increased severity of his bilateral 
foot disability.  In addition, the June 2004 letter informed 
the veteran that he must have evidence that shows his 
disability was so severe to restrict him from maintaining 
gainful employment.  With regard to requirements (2) and (3), 
the Board notes that the RO's letters also notified him of 
his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the May 2001 and January 2002 letters explained that VA would 
obtain relevant records from any Federal agency (to include 
the military, VA, and the Social Security Administration), 
and that it would also make reasonable efforts to help him 
obtain other evidence (such as records from State or local 
governments, private doctors and hospitals, or current or 
former employers), but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.  In the January 2002 letter, the 
veteran was also informed that VA would assist him by 
providing a medical examination or getting a medical opinion 
if it was necessary to make a decision on his claim.  
Finally, with respect to requirement (4), the Board notes 
that it does not appear from the record that the veteran has 
explicitly been asked to provide "any evidence in [his] 
possession that pertains to" his increased rating and TDIU 
claims.  However, the June 2004 letter from the RO instructs 
the veteran that "if there is any other evidence or 
information that you think will support your claim, please 
let us know".  As a practical matter, the veteran has been 
amply notified of the need to provide such evidence.  In 
addition, the RO issued him a supplemental SOC (SSOC) in 
August 2004 that contained the complete text of 38 C.F.R. 
§ 3.159(b)(1).  Given this correspondence, it seems untenable 
that the veteran would have refrained from submitting any 
other relevant evidence he might have had.  Accordingly, the 
Board is satisfied that the veteran has been adequately 
informed of the need to submit relevant evidence in his 
possession.  

The Board is aware that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran dated in May 2001, January 2002 and June 2004.  
However, at bottom, what the VCAA seeks to achieve is to give 
the veteran notice of the elements outlined above.  Once that 
has been done-irrespective of whether it has been done by 
way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that the May 2001 and January 2002 letters 
from the RO were sent to the veteran prior to the RO's August 
2002 rating decision that is the basis of the veteran's 
appeal.  The June 2004 letter from the RO was send after the 
August 2002 rating decision.    

As discussed above, the content of the notice provided to the 
veteran in the May 2001, January 2002, and June 2004 letters 
by the RO fully complied with the requirements of U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In addition, in this 
case, after notice was provided, the veteran's claims for 
entitlement to an increased evaluation for bilateral pes 
planus disability and entitlement to a TDIU rating were 
readjudicated in a supplemental statement of the case issued 
in August 2004.  A September 2004 Report of Contact (VA FORM 
119) also showed that the veteran had no more evidence to 
submit and requested to have his claims forwarded to the 
Board for adjudication.     

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to the May 2001, January 2002 and June 
2004 letters as well as the August 2004 SSOC.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the January 2002 letter sent by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)). 

The Board finds that VA's duty to notify the claimant of the 
evidence necessary to substantiate his claims has been 
satisfied by the May 2001, January 2002, and June 2004 
letters as well as the August 2004 SSOC issued by the RO.  
The Board concludes that any defect in the notice 
requirements of the VCAA that may exist in this instance 
would not be prejudicial to the appellant.
 
B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the RO sent the veteran letters in May 2001, 
January 2002, and June 2004 as well as a supplemental 
statement of the case (SSOC) dated in August 2004, which 
informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claims 
for entitlement to an increased evaluation for his service-
connected bilateral pes planus disability and entitlement to 
a TDIU rating.  In addition to VA treatment records and 
multiple VA examination reports, VA has attempted to obtain 
private records from the veteran's final employer as well as 
records from the Social Security Administration (SSA) that 
were identified by the veteran.  However, both the employer 
and the SSA sent negative responses dated in May 2002, which 
stated that each facility had no records concerning the 
veteran.      

The Board concludes that sufficient evidence to decide the 
claims has been obtained and that any defect in the 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the appellant.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased evaluation for bilateral pes 
planus is denied.

Entitlement to TDIU rating due to service-connected 
disability is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



